Exhibit 10.4

EXECUTION VERSION

September 5, 2019

Motorola Solutions, Inc.

500 W. Monroe Street

Chicago, Illinois 60661

Attention: General Counsel

Re: Amendments to Investment Agreement

Reference is made to that certain Investment Agreement, dated as of August 4,
2015, by and among Motorola Solutions, Inc. (the “Company”), Silver Lake
Partners IV, L.P. (“Partners IV”) and Silver Lake Partners IV Cayman (AIV II),
L.P. (together with Partners IV, the “SL Parties”) (such agreement, the
“Investment Agreement”).

Reference is also made to that certain Investment Agreement, dated as of the
date hereof, by and among the Company, Silver Lake Partners Alpine, L.P. and
Silver Lake Alpine (Offshore Master), L.P. (the “New Investment Agreement”).

The Company and the SL Parties hereby agree that, subject to, and effective as
of, the consummation of the Closing (as such term is defined in the New
Investment Agreement, the “Closing”) in accordance with the terms of the New
Investment Agreement, the rights and obligations of the parties to the
Investment Agreement pursuant to Section 4.07 of the Investment Agreement shall
terminate and be of no further force and effect; provided, that such termination
shall not result in the waiver of any breach (or any cause of action in respect
thereof) of Section 4.07 of the Investment Agreement occurring prior to such
termination.

Except for the provisions set forth herein, the Investment Agreement shall
remain in full force and effect, and this letter agreement shall not be deemed
to constitute a waiver or modification of any other representation, warranty,
condition or covenant contained in the Investment Agreement.

Sections 6.08, 6.09 and 6.10 of the Investment Agreement are incorporated herein
by reference, mutatis mutandis.

 

[Signature Page to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this letter agreement as of the
day and year first above written.

 

SILVER LAKE PARTNERS IV, L.P. By:  

/s/ Egon Durban

Name:   Egon Durban Title:   Managing Director SILVER LAKE PARTNERS IV CAYMAN
(AIV II), L.P. By: Silver Lake Technology Associates IV Cayman, L.P., its
general partner By: Silver Lake (Offshore) AIV GP IV, Ltd., its general partner
By:  

/s/ Greg Mondre

Name:   Greg Mondre Title:   Director

 

AGREED AND ACCEPTED: MOTOROLA SOLUTIONS, INC. By:  

/s/ Kristin L. Kruska

Name:   Kristin L. Kruska Title:   Corporate Vice President and Secretary

 

[Signature Page to Amendment to Investment Agreement]